                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JAMES WESLEY ROORK,                               §
#2259913,                                         §
                                                  §
                   Plaintiff,                     §
                                                  §
vs.                                               §     CIVIL NO. SA-19-CV-0611-DAE(ESC)
                                                  §
WILSON COUNTY SHERIFF’S                           §
OFFICE and WILSON COUNTY                          §
JUSTICE CENTER,                                   §
                                                  §
                   Defendants.                    §

                                              ORDER

       Before the Court is Plaintiff James Wesley Roork’s Motion to Proceed in Forma Pauperis

(“IFP”) [#2] and Civil Rights Complaint [#1]. Roork previously failed to attach a statement

certified by the appropriate institutional officer showing all receipts, expenditures and balances

during the last six months as required by 28 U.S.C. § 1915 and was ordered to do so. [#3].

Although not certified, Plaintiff has submitted a statement that substantially complies. [#4].

       Plaintiff is currently incarcerated at the Garza West Unit Correctional Institution in

Beeville, Texas. After review of Plaintiff’s IFP application, the Court has determined his request to

proceed IFP [#2] is GRANTED. The Plaintiff’s Complaint [#1] is accepted for filing without

prepayment of fees, costs, or security.

       The United States Clerk of Court (“the U.S. Clerk”) is directed to mail a copy of this Order

to the Custodian of the Texas Department of Criminal Justice (“TDCJ”) Inmate Trust Fund, P.O.

Box 629, Huntsville, Texas 77342.

       Even though Plaintiff is not required to prepay his filing fees, a prisoner who brings a civil

lawsuit IFP is subject to paying an initial partial filing fee, and thereafter, monthly payments until

                                                  1
the total $350.00 filing fee is paid in full. These payments will be automatically processed by

Plaintiff’s custodial institution.

        I.           Initial Partial Filing Fee

        The Court is required to “assess and, when funds exist, collect,” an initial partial filing fee

of “20 percent of the greater of the average monthly deposits to the prisoner’s account; or the

average monthly balance in the prisoner’s account for the 6-month period immediately preceding

the filing of the complaint.” See 28 U.S.C. § 1915(b)(1)(A)(B).

        In this case, the Court has assessed Plaintiff must pay an initial partial filing fee of $0.

        II.         Remaining Filing Fee Monthly Deductions

        “After payment of the initial partial filing fee, the prisoner shall be required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account.” 28 U.S.C. § 1915(b)(2). “The agency having custody of the prisoner shall forward

payments from the prisoner’s account to the U.S. Clerk [of Court, 655 E. César E. Chávez Bld.,

Room G65, San Antonio, Texas 78206, referencing the case number in the style of this Order]

each time the amount in the account exceeds $10 until the filing fees are paid.” Id.

        SIGNED this 5th day of August, 2019.




                                                ELIZABETH S. ("BETSY") CHESTNEY
                                                UNITED STATES MAGISTRATE JUDGE




                                                   2
